[Missing Graphic Reference] Press Release For Immediate Release Contact: Brent Smith SVP, Corporate Development (813)659-8626 Sunshine Bancorp, Inc. Reports Second Quarter 2016 Financial Results Plant City, FL – July 27, 2016 – Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial results for the second quarter 2016. Net income for the three months ended June 30, 2016 was $73,000 compared to net income of $154,000 for the three months ended March 31, 2016 and compared to a net loss of $151,000 for the three months ended June 30, 2015.Net income for the six months ended June 30, 2016 was $227,000 compared to a net loss of $504,000 during the six months ended June 30, 2015. Total assets were $514.7 million at June 30, 2016 compared to $523.1 million at March 31, 2016 and $507.3 million at December 31, 2015.The decline in assets was due primarily to a reduction in cash and cash equivalents.Deposits at June 30, 2016 were $395.3 million compared to $415.2 million at March 31, 2016 and $399.1 million at December 31, 2015.The decrease in deposit balances was a strategic decision to allow non-relationship deposits to leave the Bank.The Bank continued to experience strong organic loan growth during the second quarter 2016.The loan portfolio as of June 30, 2016 totaled $371.5 million compared to $337.8 million at March 31, 2016 and $326.3 million at December 31, 2015. Loan growth for the second quarter 2016 was $33.7 million, or 40.0% annualized. The Bank continues to focus on relationship lending. Competitive pressures continue to erode the pricing and structures of loans within the marketplace.The Company has not loosened credit standards and is committed to a balanced approach in diversifying the loan portfolio.Sunshine recognizes the industry and regulatory concerns with commercial real estate exposures and continues to manage growth in light of these discussions. The Bank’s credit metrics remain strong.The Bank’s non-performing assets as of June 30, 2016 were $1.3 million compared to $985,000 as of March 31, 2016.The increase in non-performing assets was attributable to one credit that had been previously identified and was being monitored by the Company.The Bank’s non-performing assets to total asset ratio as of June 30, 2016 was 0.26% compared to 0.15% as of December 31, 2015. In addition, the allowance for loan losses was 224.1% of non-performing loans at June 30, 2016.The Bank recorded a $350,000 provision during the second quarter 2016 in light of the recent loan growth however the credit portfolio continues to perform as expected. Non-interest income for the three months ended June 30, 2016 was $1.1 million compared to $327,000 for the three months ended June 30, 2015.The Bank executed a sale leaseback on its Brandon branch office resulting in a gain of $563,000.The sale leaseback strategy will enable the Bank to build a new more cost-effective branch and monetize the value of the site rather than invest in rehabilitating the existing building that has more square footage than what is needed in the current environment.Management continues to evaluate opportunities to maximize efficiencies throughout all areas of the Company. Non-interest expense was $4.6 million for the three months ended June 30, 2016 compared to $4.5 million for the three months ended March 31, 2016 and $3.5 million for the three months ended June 30, 2015. The Company recognized $95,000 of expense in the second quarter 2016 attributable to the pending merger with Florida Bank of Commerce (“FBC”). Andrew Samuel, President and CEO, commented, “We were excited to announce during the second quarter our pending merger with Florida Bank of Commerce.As a combined organization we will have meaningful scale as a community bank in two of the top four metro markets in the state of Florida.In addition, the Company continued to improve on cost savings and profitability initiatives.Our current focus is strictly on integrating the merger and maximizing profitability for our shareholders.” Net interest income for the second quarter 2016 increased to $3.9 million and $7.9 million year to date as compared to $1.7 million for the second quarter of 2015 and $3.4 million for the six months ended June 30, 2015.For the six months ended June 30, 2016 the Company has experienced a 134.0% increase in net interest income over the same period in 2015.During the second quarter 2016, much of the loan volume was closed during the month of June.In turn, the Company did not fully realize the full earnings benefit from these assets. Stockholders’ equity increased $848,000 to $72.2 million at June 30, 2016 compared to $71.4 million at December 31, 2015.The Bank exceeds the well-capitalized levels with a June 30, 2016 leverage ratio of 12.1% compared to 11.3% at March 31, 2016 and 9.8% at December 31, 2015. Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, identified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. No Offer or Solicitation This communication is not intended to and shall not constitute an offer to sell or the solicitation of an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote of approval, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. No offer of securities shall be made except by means of a prospectus meeting the requirements of Section10 of the Securities Act of 1933, as amended. Additional Information and Where to Find It In connection with the proposed transaction, the Company and FBC will be filing documents with the SEC, including the filing by the Company of a registration statement on Form S-4, and the Company and FBC intend to mail a joint proxy statement regarding the proposed transaction to their respective shareholders that will also constitute a prospectus of the Company. After the registration statement is declared effective, the Company and FBC plan to mail to their respective shareholders the definitive joint proxy statement/prospectus and may also file other documents with the SEC regarding the proposed transaction. This document is not a substitute for the joint proxy statement/prospectus or registration statement or any other document which the Company or FBC may file with the SEC. Investors and security holders of the Company and FBC are urged to read the registration statement, the joint proxy statement/prospectus and any other relevant documents, as well as any amendments or supplements to these documents, carefully and in their entirety when they become available because they will contain important information. Investors and security holders may obtain free copies of the registration statement and the joint proxy statement/prospectus (when available) and other documents filed with the SEC by the Company and FBC through the web site maintained by the SEC at www.sec.gov or by contacting the investor relations department of the Company or FBC. Participants in the Merger Solicitation The Company, FBC and certain of their respective directors, executive officers and employees may be deemed to be participants in the solicitation of proxies in respect of the proposed transaction and related matters. Information regarding the Company’s directors and executive officers, including a description of their direct interests, by security holdings or otherwise, is contained the Company’s definitive proxy statement filed with the SEC on March24, 2016. Additional information is available in the registration statement on Form S-4 and the joint proxy statement/prospectus which is available on the SEC website at www.sec.gov. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The bank was first organized in 1954 in Plant City.In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. Operations are conducted from the main office in Plant City, Florida and eleven additional offices in Hillsborough, Polk, Manatee, Orange, and Pasco Counties, Florida. The Company provides community bank financial services to individuals, families, and business customers. Sunshine’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the company’s website at www.mysunshinebank.com Quarter Ended * 6/30/2016 3/31/2016 12/31/2015 9/30/2015 6/30/2015 Operating Highlights Net Income $
